Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 14, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants originally filed supporting disclosure lacks support for the now claimed ranges of values that are based on 100 parts polyester polyol component. It is not evident that support for the now claimed ranges of values recited by the claims that are "based on 100 parts polyester polyol component" is provided through applicant's originally filed supporting disclosure given that the ranges of values of the originally filed supporting disclosure are based on 100 parts of the polyol component in its totality.
This is a new matter rejection.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/042300 in view of EP-0040131.
WO-'300 discloses formulations for polyurethane foam preparations comprising isocyanates, polyols, including polyester polyols as claimed, and polyols of OH numbers as claimed, catalyst and blowing agent as claimed (see abstract, pages 5-13, Examples and Claims). 
WO-'300 differs in that the OHC as claimed is not required. However, EP-'131 provides for its inclusion as claimed in overlapping amounts for purposes of improving strength, elongation and tear properties of products realized (see abstract, paragraphs [0001],[0011]-[0021], Examples,Tables and claims).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the OHC of EP-‘131 in the preparations of WO-‘300 and in any amount provided for by EP-‘131 for the purpose of improving strength, elongation and tear properties of products realized in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

Applicants’ arguments have been considered. However, rejection is maintained.
The secondary reference, EP-0040131, is not looked to in order to resolve the deficiencies pointed to on reply, and it has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The polyester polyol component of applicants’ claims is provided for through the teachings of the primary reference, WO2015/042300.
Applicants’ elected invention for examination is not directed towards open cell rigid polyurethane foams, but, rather, compositions suitable for their production.  The limitations of the claims do not require that formation of open cell rigid polyurethane foams actual occur.  In this regard it applies that it has been held that the recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform. Stating that a composition is "capable” (or in the instant case “suitable”) of forming an open-cell rigid polyurethane foam structure as defined does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. It is seen that arrangement of the composition and the materials constituting its make-up would implicitly realize a composition that is capable (or in the instant case “suitable”) of forming an open-cell rigid polyurethane foam structures as described by applicants' claims.  Moreover, it is seen that the capability of arriving at open-cell rigid polyurethane foam products would be a capability possessed by the foam forming compositions of the cited prior art given the materials provided for by their teachings and fair suggestions, and routine adjustments to allow for open-cell formation on product development are not precluded from the compositions resolved through the teachings and fair suggestions of the combined prior art.  These arguments apply also to the ranges of density capabilities now set forth by claim 3.
As to applicants’ arguments concerning results, the following are held to apply:
Results Must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness. In re Nolan 193 USPQ 641 CCPA 1977. 
Obviousness does not require absolute predictability. In re Miegel 159 USPQ 716. 
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing. In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record. In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; In re Beattie, 24 USPQ 2d 1040.

Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Applicants’ have not persuasively demonstrated unexpected results for the combinations of their claims.  Applicants have not demonstrated their results to be unexpected and more significant than mere optimizations of the knowledge in the art and/or more significant than being secondary in nature. Additionally, applicants’ have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/Primary Examiner, Art Unit 1765